DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive. The Applicant argues that one of ordinary skill in the art would not modify the peak determination system of Dinsmoor with the well-known method of determining peaks in medical signals of Advanced Medical.  The Applicant further argues that even if one of ordinary skill in the art were motivated to modify Dinsmoor with the peak detection of Advanced Medical, such a modification would not have arrived at the same processing circuitry.  The Examiner respectfully disagrees.  Dinsmoor teaches the claimed system utilizes ECAP signals and peaks detected from them to determine at least one parameter value.  Dinsmoor is silent as to the peak detection analysis.  Advanced Medical clearly discloses a well-known system for determining peaks in medical signals using the difference between the max and min derivative.  It would have been obvious to one having ordinary skill in the art to modify the system of Dinsmoor with the well-known method to finding peaks in the system of Advanced Medical. For the reasons above, the rejections stand.
Since the independent claims stand the dependent claims stand for the same reasons.  Therefore, since there are not substantive remarks regarding the dependent claims, they are deemed valid and stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. (2019/0388695 hereinafter “Dinsmoor”) in view of Adavanced Medical Diagnostics Group Limited (WO 2004/084722 A1 hereinafter “Advanced Medical” cited on IDS filed 7/9/2020).
Regarding claim 1, Dinsmoor discloses a system comprising: a stimulation generator (e.g. 211) configured to deliver a stimulation pulse to a patient (e.g. ¶119); sensing circuitry (e.g. 212) configured to sense an evoked compound action potential (ECAP) signal evoked from the stimulation pulse (e.g. ¶119); and processing circuitry (e.g. 214) configured to: determine, based on the characteristic value of the ECAP signal, at least one parameter value at least partially defining electrical stimulation therapy to be delivered to the patient (e.g. ¶¶32, 35 and 37). Dinsmoor discloses the claimed invention including determining the peak of the ECAP signal to determine an ECAP characteristic and then adjusting the stimulation parameters based resulting ECAP characteristic.  Dinsmoor discloses the claimed invention but fails to explicitly state how the peak is determined.  However, Advanced medical teaches that it is well-known in the art to use the difference of the maximum and minimum of the derivative of medical signals as set forth in Abstract and Pages 2-3 to provide enhanced detection of peaks in the signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peak detection as taught by Dinsmoor, with the difference of the maximum and minimum of the derivative as taught by Advanced Medical, since such a modification would provide the predictable results of finding the peaks of ECAP signals using known methods that provide enhanced peak detection.
Regarding claim 2, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the derivative is a first derivative, and wherein the processing circuitry is further configured to: determine the first derivative of the ECAP signal; identify a peak in the ECAP signal; determine the maximum value of the first derivative by determining the maximum value of the first derivative of the ECAP signal adjacent to a peak of the ECAP signal, and determine the minimum value of the first derivative by determining the minimum value of the first derivative of the ECAP signal adjacent to the peak of the ECAP signal (Advanced Medical; Abstract and Pages 2-3).
Regarding claim 3, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the peak is an N1 peak of the ECAP signal (e.g. Dinsmoor; ¶101).
Regarding claim 4, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the peak is a P2 peak of the ECAP signal (e.g. Dinsmoor; ¶101).
Regarding claim 5, meeting the claimed limitations of claim 1 above, Dinsmoor further discloses that the system utilizes the slope of the ECAP to determine a characteristic value of the ECAP signal (e.g. ¶¶38 and 101).  Dinsmoor discloses the claimed invention but fails to explicitly state how the slope is determined.  However, Advanced medical teaches that it is well-known in the art to use the maximum and minimum of the derivative of medical signals as set forth in Abstract and Pages 2-3 to provide enhanced detection of values of derivatives in the signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the derivative detection as taught by Dinsmoor, with the maximum and minimum of the derivative as taught by Advanced Medical, since such a modification would provide the predictable results of finding the values of ECAP signals using known methods that provide enhanced detection.
Regarding claim 6, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the processing circuitry is configured to determine the characteristic value by determining a magnitude of a difference between the maximum value of the derivative and the minimum value of the derivative (e.g. Advanced Medical; Pages 2-3; “determine difference of amplitude between max and min.).
Regarding claim 7, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the characteristic value is a first characteristic value, and wherein the processing circuitry is further configured to: determine a second characteristic value for the ECAP signal, the second characteristic value being different than the first characteristic value; and determine the at least one parameter value based on the first characteristic value and the second characteristic value for the ECAP signal (e.g. Dinsmoor; ¶¶31-32).
Regarding claim 8, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the processing circuitry is configured to: determine a difference between the characteristic value of the ECAP signal and a target ECAP characteristic value; and calculate the at least one parameter value according to the difference (e.g. Advanced Medical; Pages 2-3; “determine difference of amplitude between max and min.).
Regarding claim 9, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein the processing circuitry is further configured to control the stimulation generator to deliver the electrical stimulation therapy to the patient according to the at least one parameter value (e.g. Dinsmoor; ¶¶32, 35 and 37).).
Regarding claim 10, meeting the claimed limitations of claim 1 above, Dinsmoor in view of Advanced Medical further teaches wherein an implantable medical device comprises the stimulation circuitry, the sensing circuitry, and the processing circuitry (e.g. Dinsmoor; Fig. 2A).
Regarding claim 11, Dinsmoor discloses a system comprising: delivering, by a stimulation generator (e.g. 211) configured to deliver a stimulation pulse to a patient (e.g. ¶119); sensing, by sensing circuitry (e.g. 212) configured to sense an evoked compound action potential (ECAP) signal evoked from the stimulation pulse (e.g. ¶119); and determining, by processing circuitry (e.g. 214) configured to: determine, based on the characteristic value of the ECAP signal, at least one parameter value at least partially defining electrical stimulation therapy to be delivered to the patient (e.g. ¶¶32, 35 and 37). Dinsmoor discloses the claimed invention including determining the peak of the ECAP signal to determine an ECAP characteristic and then adjusting the stimulation parameters based resulting ECAP characteristic.  Dinsmoor discloses the claimed invention but fails to explicitly state how the peak is determined.  However, Advanced medical teaches that it is well-known in the art to use the difference of the maximum and minimum of the derivative of medical signals as set forth in Abstract and Pages 2-3 to provide enhanced detection of peaks in the signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peak detection as taught by Dinsmoor, with the difference of the maximum and minimum of the derivative as taught by Advanced Medical, since such a modification would provide the predictable results of finding the peaks of ECAP signals using known methods that provide enhanced peak detection.
Regarding claim 12, meeting the claimed limitations of claim 11 above, Dinsmoor in view of Advanced Medical further teaches wherein the derivative is a first derivative, and wherein the method further comprises: determining the first derivative of the ECAP signal; and identifying a peak in the ECAP signal; wherein: determining the maximum value of the first derivative comprises determining the maximum value of the first derivative of the ECAP signal adjacent to a peak of the ECAP signal, and determining the minimum value of the first derivative comprises determining the minimum value of the first derivative of the ECAP signal adjacent to the peak of the ECAP signal (Advanced Medical; Abstract and Pages 2-3).
Regarding claim 13, meeting the claimed limitations of claim 11 above, Dinsmoor in view of Advanced Medical further teaches wherein the peak is an N1 peak of the ECAP signal (e.g. Dinsmoor; ¶101).
Regarding claim 14, meeting the claimed limitations of claim 11 above, Dinsmoor in view of Advanced Medical further teaches wherein the peak is a P2 peak of the ECAP signal (e.g. Dinsmoor; ¶101).
Regarding claim 15, meeting the claimed limitations of claim 11 above, Dinsmoor further discloses that the system utilizes the slope of the ECAP to determine a characteristic value of the ECAP signal (e.g. ¶¶38 and 101).  Dinsmoor discloses the claimed invention but fails to explicitly state how the slope is determined.  However, Advanced medical teaches that it is well-known in the art to use the maximum and minimum of the derivative of medical signals as set forth in Abstract and Pages 2-3 to provide enhanced detection of values of derivatives in the signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the derivative detection as taught by Dinsmoor, with the maximum and minimum of the derivative as taught by Advanced Medical, since such a modification would provide the predictable results of finding the values of ECAP signals using known methods that provide enhanced detection.
Regarding claim 17, meeting the claimed limitations of claim 11 above, Dinsmoor in view of Advanced Medical further teaches wherein the characteristic value is a first characteristic value, and wherein the processing circuitry is further configured to: determine a second characteristic value for the ECAP signal, the second characteristic value being different than the first characteristic value; and determine the at least one parameter value based on the first characteristic value and the second characteristic value for the ECAP signal (e.g. Dinsmoor; ¶¶31-32).
Regarding claim 18, meeting the claimed limitations of claim 11 above, Dinsmoor in view of Advanced Medical further teaches wherein the processing circuitry is configured to: determine a difference between the characteristic value of the ECAP signal and a target ECAP characteristic value; and calculate the at least one parameter value according to the difference (e.g. Advanced Medical; Pages 2-3; “determine difference of amplitude between max and min.).
Regarding claim 19, meeting the claimed limitations of claim 11 above, Dinsmoor in view of Advanced Medical further teaches wherein the processing circuitry is further configured to control the stimulation generator to deliver the electrical stimulation therapy to the patient according to the at least one parameter value (e.g. Dinsmoor; ¶¶32, 35 and 37).).
Regarding claim 20, Dinsmoor discloses a computer readable medium comprising: controlling a stimulation generator (e.g. 211) configured to deliver a stimulation pulse to a patient (e.g. ¶119); control sensing circuitry (e.g. 212) configured to sense an evoked compound action potential (ECAP) signal evoked from the stimulation pulse (e.g. ¶119); and determining, by processing circuitry (e.g. 214) configured to: determine, based on the characteristic value of the ECAP signal, at least one parameter value at least partially defining electrical stimulation therapy to be delivered to the patient (e.g. ¶¶32, 35 and 37). Dinsmoor discloses the claimed invention including determining the peak of the ECAP signal to determine an ECAP characteristic and then adjusting the stimulation parameters based resulting ECAP characteristic.  Dinsmoor discloses the claimed invention but fails to explicitly state how the peak is determined.  However, Advanced medical teaches that it is well-known in the art to use the difference of the maximum and minimum of the derivative of medical signals as set forth in Abstract and Pages 2-3 to provide enhanced detection of peaks in the signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peak detection as taught by Dinsmoor, with the difference of the maximum and minimum of the derivative as taught by Advanced Medical, since such a modification would provide the predictable results of finding the peaks of ECAP signals using known methods that provide enhanced peak detection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REX R HOLMES/           Primary Examiner, Art Unit 3792